           Case 1:17-cr-00630-ER Document 307 Filed 08/06/20 Page 1 of 1



                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York


                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007

                                                           August 6, 2020

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter to respectfully request an adjournment of the current
forfeiture briefing schedule for a period of one week. 1 The amended briefing schedule would be
as follows: Government will file its brief by August 17, 2020; Scott’s response will be due by
September 7, 2020; Government’s reply will be due by September 21, 2020. The proposed
adjournment would still allow the forfeiture briefing to be fully briefed more than two weeks
before sentencing, which is currently scheduled for October 9, 2020 at 11:00 AM.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney

                                                    By:            /s/
                                                           Christopher J. DiMase / Nicholas Folly/
                                                           Julieta V. Lozano
                                                           Assistant United States Attorneys /
                                                           Special Assistant United States Attorney
                                                           (212) 637-2433 / (212) 637-1060/
                                                           (212) 335-4025

Cc:     Defense counsel



1
  The Government reached out to defense counsel yesterday to ask if they would consent to an adjournment. The
Government has not received a response; we received an automatic reply message from Arlo Devlin-Brown
indicating that he is currently out of the office.
